       Case 2:88-cr-00175-CCC Document 9 Filed 10/05/18 Page 1 of 4 PageID: 1271


  NOT FOR PUBLICATION
                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY

      UNITED STATES OF AMERICA,                               Criminal Action No.: 2:8 8-cr-00 175
                              Plaintiff,
           V.
                                                                MEMORANDUM OPINION
   WAYNE PRAY,                                                      AND ORDER

                              Defendant.
 CECCHI, District Judge.
 I.       INTRODUCTION

          Presently before the Court is Defendant Wayne Pray’s (“Defendant”)
                                                                             motion (ECF No.
 3) to vacate his sentence. For the following reasons, the Court will deny
                                                                           Defendant’s motion.
 II.      BACKGROUND

          In October 1989, afier a jury trial, Defendant was convicted of six
                                                                              separate counts
 including: leading a Continuing Criminal Enterprise involving more
                                                                    than 150 kilograms of
 cocaine, conspiracy to distribute and possess with intent to distribute more
                                                                              than five kilograms of
 cocaine and more than 100 kilograms of marijuana, three substantive
                                                                     counts of possession with
intent to distribute cocaine, and conspiracy to import more than 98 kilogra
                                                                            ms of cocaine. (ECF
No. 6 at 1-2).     In January 1990, Defendant was sentenced to a mandatory term
                                                                                of life
imprisonment, as well as two twenty-five year sentences to run concurrently
                                                                            and one twenty-five
year sentence to run consecutively. (Id. at 2 and n. 1).

         Since Defendant’s sentencing, Defendant has filed a number of motion
                                                                              s and other
documents challenging his conviction and sentence. (Id. at 2 (describing
                                                                         Defendant’s filing of a
motion to vacate his sentence, request for en banc review, motion to
                                                                     recall the mandate in that
proceeding, application for authorization to file a second or successive
                                                                           § 2255 motion, petitions
for writ of mandamus, motions to reduce his sentence, and application
                                                                      for executive clemency,
       Case 2:88-cr-00175-CCC Document 9 Filed 10/05/18 Page 2 of 4 PageID: 1272


 which were all subsequently denied)). According to the Government, the most relevant motion

 to the instant matter was filed in 1997, when “Pray filed a motion to vacate his sentence under 22

 U.S.C.    § 2255,” which “[t]he District Court denied[.]” (Id.). The District Court also “declined
 to issue a certificate of appealability on remand,” and the Third Circuit “denied Pray’s

 application for authorization to file a second or successive   § 2255 motion.” (Id.).
          Thereafter, Defendant filed the instant motion.       (ECF No. 3). Although styled as a

 “corrected motion to vacate his general sentence,” (Id. at 1), Defendant avers that “the motion is

 actually a request for miscellaneous relief based primarily on a decision from the United States

 District Court for the Eastern District of New York, United States v. Holloway, 68 F. Supp. 3d

 310 (E.D.N.Y. 2014) (Gleeson, J.).” United States v. Cruz, No. 95-204, 2017 WL 2653160, at

 *1 (M.D. Pa. June 20, 2017). “In Holloway, which will be discussed in greater detail
                                                                                      below, the
United States Attorney—in response to several direct requests from the district judge—agreed to

vacate certain convictions in order to reduce a 57-year sentence that was the result of mandatory

minimum requirements.” Id.

          The Government filed a response to the instant motion, asserting that Defendant’s motion

is an unauthorized successive      § 2255 motion. (ECF No. 6 at 3). In the alternative, the
Government argues that Holloway does not provide Defendant with a valid basis for post-

conviction relief. (Id. at 4).

III.      DISCUSSION

          As a preliminary matter, the Court notes that Defendant’s motion, to the extent that it

“challeng[es] the validity of his prison sentence,” (ECF No. 6 at 3), could be construed as an

unauthorized successive    § 2255 motion. Nonetheless, the Court will consider the substance of
Defendant’s motion below.

         Defendant “asks this court to follow Holloway’s example by requesting that the [Court]


                                                     2
    Case 2:88-cr-00175-CCC Document 9 Filed 10/05/18 Page 3 of 4 PageID: 1273



 revisit his case and exercise its discretion to vacate one or more counts of conviction or take

 some other action that would reduce his current federal sentence.” Cruz, 2017 WL 2653160, at

 *1. For the reasons that follow, the Court finds that Defendant’s case is distinguishab
                                                                                         le from
 Holloway, and will deny his request.

         In Holloway, the Defendant “stole three cars at gunpoint during a two-day span in

 October 1994.” Holloway, 6$ F. Supp. 3d at 312. The Government “brought separate counts for

 each carjacking, and each carjacking count was accompanied by its own so-called       ‘   924(c)
 count.” Id. Before trial, the Government “offered Holloway a plea bargain. In exchange for

 Holloway’s plea of guilty to the carjackings, it would drop two of the three
                                                                                § 924(c) counts,
 resulting in a sentencing range of 13 0-147 months.” Id. At trial, Holloway “was found guilty of

the charges,” and was sentenced to “57 years and 7 months.” Id. at 312-13. Subsequently, the

Court in Holloway revisited his case and mandatory sentence, more specifically summarized in

Cruz as follows:

        In highlighting the draconian nature of Holloway’s mandatory sentence, Judge
        Gleeson noted that in 2013, the average federal sentence for murder was only 268
        months. He also juxtaposed Holloway’s sentence with that of Holloway’s co
        defendant, who had engaged in similar conduct but received a sentence of just 27
        months after pleading guilty and testifying for the government. In light of what
        appeared to Judge Gleeson to be an extremely unjust punishment, on two separate
        occasions he called on the United States Attorney to consider having the
        government exercise “its discretion to agree to an order vacating two or more of
        Holloway’s 18 U.S.C. § 924(c) convictions.”

       After thoroughly reviewing the circumstances of the case and Holloway’s
       “extraordinary” record during his twenty years of incarceration, as well as
       completing a time-consuming search to find and speak to several of the carjacking
       victims, the government agreed that it would not oppose a motion to vacate two of
       the § 924(c) convictions and resentence Holloway. As Judge Gleeson explained,
       Holloway’s “sentence was far more severe than necessary to reflect the
       seriousness of his crimes and to adequately protect the community from him,” and
       the government made the courageous decision to “remedy injustice[]” rather than
       simply taking the “easy route” by responding that “there’s nothing we can do
       about your sentence[.]”

2017 WL 2653160, at *2 (alterations in original) (citations omitted).
                                                    3
   Case 2:88-cr-00175-CCC Document 9 Filed 10/05/18 Page 4 of 4 PageID: 1274



          Preliminarily, the Court “notes that Holloway is a district court decision from outside the

Third Circuit, and has no binding effect on this court.” Id. Moreover, the Court finds that

Defendant’s circumstances are distinguishable from those in Holloway.

          First, unlike in Holloway, the Government has neither withdrawn its opposition to

Defendant’s motion to vacate his sentence nor indicated to the Court that it would not oppose the

granting of Defendant’s motion to vacate his sentence. (ECF No. 6 at 5). Second, “Holloway’s

criminal activity took place over a span of two days,” Cruz, 2017 WL 2653160, at *2, while

Defendant’s charged conduct occurred over the course of approximately a decade. (ECF No. 6

at 1). Third, Defendant “was one of New Jersey’s most notorious drug traffickers       —   responsible

for a decade’s worth of human suffering[.]” (Id. at 5). Finally, the Court in Holloway made

clear that its decision “poses no threat to the rule of finality, which serves important purposes in

our system ofjustice. There are no floodgates to worry about; the authority exercised in this case

      will no doubt be [used] sparingly.” Holloway, 68 F. Supp. 3d at 316.

          The Court notes that Defendant has made a significant effort to better himself while in

prison. (ECF Nos. 3-7; 3-8; 3-9; 3-11; 3-12). Nonetheless, the Court will deny Defendant’s

motion.      “Defendant’s circumstances are materially different than the circumstances in

Holloway, and do not warrant the relief he currently seeks.” Cruz, 2017 WL 2653160, at *3•

IV.      CONCLUSION

         Accordingly, for the reasons set forth above:

         IT IS on this      day of   Oc           2018,

         ORDERED that Defendant’s motion to vacate his sentence, ECF No. 3, is DENIED and

the Clerk shall serve a copy of this Memorandum Opinion and Order on Defendant.


                                                              CLAIRE C. CECCHI, U.S.D.J.



                                                     4
